1 F.3d 1247NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Douglas Paul STANFORD, Petitioner-Appellant,v.Fred B. PEARCE, Director, Oregon Corrections Division,Defendant-Appellee.
No. 92-36572.
United States Court of Appeals, Ninth Circuit.
Submitted July 13, 1993*Decided July 19, 1993.

Before GOODWIN, FARRIS and THOMPSON, Circuit Judges.


1
MEMORANDUM**

OVERVIEW

2
Douglas Paul Stanford, a state prisoner, appeals the district court's dismissal of his petition for habeas corpus.  We have jurisdiction under 28 U.S.C. Secs. 1291 and 2254.  We affirm for the reasons stated by the district court in its orders filed December 9, 1991 and June 16, 1992.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for disposition without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3